Case 1:16-cr-10343-ADB Document 549-2 Filed 11/29/18 Page 1 of 3




          Exhibit 2
           Case 1:16-cr-10343-ADB Document 549-2 Filed 11/29/18 Page 2 of 3


Lazarus, David (USAMA)

From:                    Beth Wilkinson <BWilkinson@wilkinsonwalsh.com>
Sent:                    Thursday, November 29, 2018 10:10 AM
To:                      Lazarus, David (USAMA)
Cc:                      Kosta Stojilkovic; Yeager, Nathaniel (USAMA); Wyshak, Fred (USAMA); RG - Aaron Katz
Subject:                 Re: Rule 7.1 Meet and Confer


David:  

 


Does the government view its press releases, including the one
that labeled defendants as “no better than street-level drug
dealers” who “fueled the opioid epidemic,” as complying with
the rules you just invoked? I certainly don’t. For that matter,
what is the DOJ referring to in its press statement yesterday that
“many patients were inappropriately prescribed and
overprescribed Subsys.” You haven’t disclosed any expert
testimony to this effect, your indictment only charged a
conspiracy, and you’ve repeatedly argued to the court that you
don’t have to put on evidence about particular patients and
prescriptions at trial because it’s only a conspiracy charge. And
even if you have some evidence about this topic that I’m not
aware of, it’s presumably covered by the same protective orders
that you are invoking here against me.  
 


Please note that an examination of the government’s press
releases will feature heavily in our public response to anything
you file. I cannot allow you to poison the jury pool through
one-sided and factually inaccurate press statements. 
 

                                                 1
                Case 1:16-cr-10343-ADB Document 549-2 Filed 11/29/18 Page 3 of 3

I am, however, open to agreeing that both sides refrain from
commenting to the press about the case going forward until the
conclusion of trial.  
     


Beth 
     

 
 
 
 

Beth A. Wilkinson | Founding Partner  
WILKINSON WALSH + ESKOVITZ LLP      
2001 M Street NW, 10th Floor, Washington, DC 20036  
Direct: (202) 847‐4010 | Fax: (202) 847‐4005 
bwilkinson@wilkinsonwalsh.com 
www.wilkinsonwalsh.com 
 
On Nov 29, 2018, at 9:31 AM, Lazarus, David (USAMA) <David.Lazarus2@usdoj.gov> wrote: 

        Beth –  
          
        Based on your comments to the media yesterday, we plan to file a motion to compel you to follow Local 
        Rule 83.2.1 and all protective orders in the case.  I assume you do not assent, but please let us know 
        your position so we may include it in a Rule 7.1 meet and confer certification.  We plan to file at noon so 
        please let us know your position before then.    
          
        Dave 
          
          
          
        David G. Lazarus 
        Assistant United States Attorney  
        (617) 748‐3373 
The information contained in this communication is confidential, may be attorney-client privileged and
constitute protected work product, may constitute inside information, and is intended only for the use of the
addressee. It is the property of Wilkinson Walsh + Eskovitz LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by return email and destroy this communication and all
copies thereof, including all attachments.




                                                             2
